DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/7/2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This action is in reply to the application filed on 8/7/2020, wherein:
Claims 1-30 are currently pending and have been examined.

Claim Objection
Claims 10 and 26 are objected to because of the following minor informalities:
Claim 10 recites “A method of managing financial regulatory compliance for transaction data from a business client, the method comprising, comprising: verifying transaction data…, providing a notice of compliance…, and providing a notice of non-compliance…”  However, it not clear from the claim whether the steps of the method are performed by a human or a computer.  The specification indicates the claimed methods are performed by a financial regulatory compliance platform comprising a processor.  Since a computer/processor is not 
Claim 26 recites “A method of managing financial regulatory compliance of transaction data from a business client, the method comprising, comprising: securely transmitting the transaction data…, verifying transaction data…, providing a notice of compliance…, and providing a notice of non-compliance…”  However, it not clear from the claim whether the steps of the method are performed by a human or a computer.  The specification indicates the claimed methods are performed by a financial regulatory compliance platform comprising a processor.  Since a computer/processor is not explicitly stated in the body of the claim, the Applicant should amend the claim to recite a processor if they intend the method to be performed by a computer.  For purposes of examination the claimed method will be interpreted as being performed by a processor.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a rules engine to: verify transaction data” in claim 1;
“an orientation component for educating users” in claims 6, and 15; 
“an account activity component configured to securely transmit” in claims 7, 16, and 19;
“a reporting platform component configured to generate” in claims 8 and 17;
“a reporting and submission component configured to generate” in claims 9, and 18; 
“a confidence scoring section configured to assign” in claim 23; and
“a prebuilt risk assessment template configured to” in claim 24.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof is as follows:
 “a rules engine to: verify transaction data” in claims 1, 19, 22, and 28 is shown in fig. 1C and described in para. 00126 as rules engine 160 of the regulations component 145 which is one of the components of the Financial Regulatory Compliance Platform 100, and the specification further states in para. 0042 that the regulatory compliance platform 100 consists of a processor 120 implementing program code 116 stored in non-transitory computer readable medium 118 as shown in fig. 1B; 
“an orientation component for educating users” in claims 6, and 15, is shown in figs. 1C and 2 and described in paras. 0046-0047 of the specification as “Bank Administration and Industry Orientation component 125” which is one of the components of the Financial Regulatory Compliance Platform 100, and the specification further states in para. 0042 that the regulatory compliance platform 100 consists of a processor 120 implementing program code 116 stored in non-transitory computer readable medium 118 as shown in fig. 1B; 
“an account activity component configured to securely transmit” in claims 7, 16, and 19, is shown in figs. 1C and 2 and described in paras. 0046-0047 of the specification as “Account Activity component 130” which is one of the components of the Financial Regulatory Compliance Platform 100, and the specification further states in para. 0042 that the regulatory compliance platform 100 consists of a processor 120 implementing program code 116 stored in non-transitory computer readable medium 118 as shown in fig. 1B;
“a reporting platform component configured to generate” in claims 8 and 17, is shown in figs. 1C and 2 and described in paras. 0046-0047 of the specification as “Platform Reporting component 135” which is one of the components of the Financial Regulatory Compliance Platform 100, and the specification further states in para. 0042 that the regulatory compliance platform 100 consists of a processor 120 implementing program code 116 stored in non-transitory computer readable medium 118 as shown in fig. 1B; 
“a reporting and submission component configured to generate” in claims 9, and 18 is shown in figs. 1C and 2 and described in paras. 0046-0047 of the 
“a confidence scoring section configured to assign” in claim 23 is shown in fig. 5 and described in para. 0079 as “a confidence scoring section 530” which is part of the Account Activity Component 130 that is shown in figs. 1C and 2 and described in paras. 0046-0047 of the specification as “Account Activity component 130” which is one of the components of the Financial Regulatory Compliance Platform 100, and the specification further states in para. 0042 that the regulatory compliance platform 100 consists of a processor 120 implementing program code 116 stored in non-transitory computer readable medium 118 as shown in fig. 1B; and
“a prebuilt risk assessment template configured to” in claim 24 is shown in fig. 2 and described in para. 0056 as Pre-built Risk Assessment 235 which is part of the “program risk assessment section 210” which is part of the “Bank Administration and Industry Orientation component 125” as shown in figs. 1C and 2 and described in paras. 0046-0047 of the specification as “Bank Administration and Industry Orientation component 125” which is one of the components of the Financial Regulatory Compliance Platform 100, and the specification further states in para. 0042 that the regulatory compliance platform 100 consists of a 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation “the risks associated with the business client”.  There is insufficient antecedent basis for this limitation in the claim because claim 25 is dependent upon claim 23 which does not include a limitation for “risks associated with the business client”.  For purposes of examination, claim 25 will be examined as being dependent upon claim 24 which does include a limitation for “risks associated with the business client”.  

Claim 28 recites the limitation “the rules engine” in line 3.  There is insufficient antecedent basis for this limitation in the claim because claim 28 is dependent upon claim 23 which does not include a limitation for “a rules engine”.

The rejections that follow are interpreted in light of the 35 USC 112 rejections discussed above.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recites a platform and method for determining financial regulatory compliance of transaction data which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as fundamental economic principles or practices including .  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-30 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: determining financial regulatory compliance of transaction data.  The steps of: verify transaction data from a business client against a set of compliance rules to determine financial regulatory compliance; upon determining financial regulatory compliance, provide a notification of compliance to a financial institution receiving the transaction data; and upon determining financial regulatory non-compliance, provide a notification of non-compliance to the financial institution, when considered collectively as an ordered combination, recites the oral abstract idea of determining financial regulatory compliance of transaction data. 
For independent claim 10, the claim recites an abstract idea of: determining financial regulatory compliance of transaction data: The steps of: verifying transaction data from the business client against a set of compliance rules to determine financial regulatory compliance; upon determining financial regulatory compliance, providing a notification of compliance to a financial institution receiving the transaction data; and upon determining financial regulatory non-compliance, providing a notification of non-compliance to the financial institution, when considered collectively as an ordered combination, recites the oral abstract idea of determining financial regulatory compliance of transaction data.
For independent claim 19, the claim recites an abstract idea of: determining financial regulatory compliance of transaction data: The steps of: securely transmit transaction data from a business client to the financial regulatory compliance platform; verify the transaction data from the business client against a set of compliance rules to determine financial regulatory compliance with one or more of local, state, and federal financial regulations; upon determining financial regulatory compliance, provide a notification of compliance to a financial institution receiving the transaction data, allowing the financial institution to accept the transaction; and upon determining financial regulatory non-compliance, provide a notification of non-compliance to the financial institution allowing the financial institution to reject the transaction, when considered collectively as an ordered combination, recite the oral abstract idea of determining financial regulatory compliance of transaction data.
For independent claim 26, the claim recites an abstract idea of: determining financial regulatory compliance of transaction data: The steps of: securely transmitting the transaction data from a business client to the financial regulatory compliance platform; verifying the transaction data from the business client against a set of compliance rules to determine financial regulatory compliance with one or more of local, state, and federal financial regulations; upon determining financial regulatory compliance, providing a notification of compliance to a financial institution receiving the transaction data, allowing the financial institution to accept the transaction; and upon determining financial regulatory non-compliance, providing a notification of non-compliance to the financial institution allowing the financial institution to reject the transaction, when considered collectively as an ordered combination, recite the oral abstract idea of determining financial regulatory compliance of transaction data
Independent claims 1, 10, 19, and 26, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite fundamental economic principles or practices including mitigating risk.  For independent claim 1, the steps of: verify transaction data from a business client against a set of compliance rules to determine financial regulatory compliance; upon determining financial regulatory compliance, provide a notification of compliance to a financial institution receiving the transaction data; and upon determining financial regulatory non-compliance, provide a notification of non-compliance to the financial institution, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as fundamental economic principles or practices including mitigating risk.  Based on similar reasoning and rationale, the steps of Independent claims 10, 19, and 26 also recite Certain Methods of Organizing Human Activity.  Determining if a transaction complies with local, state, and federal regulations is a fundamental economic principle or practice for mitigating risk.  Hence all the steps of the claim, considered collectively as an ordered combination, fall 
Dependent claims 2-9, 11-18, and 20-25, and 27-30 recite similar limitations as claims 1, 10, 19, and 26; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  The limitations of dependent claims 7 and 16 are included in the limitations of independent claim 19.  In claims 2-5, 11-14, 20, 21, and 27, the additional limitations of: wherein the business client comprises a legal cannabis business, wherein the set of compliance rules comprise rules specific to legal cannabis transactions, wherein the set of compliance rules comprise purchase limits wherein the set of compliance rules comprise currency deposit limits, under the broadest reasonable interpretation, are 
In claims 6, 8, 9, 15, 17, and 18, the limitations of: educating users on industry specific financial regulatory compliance topics, generate financial regulatory compliance reports from the transaction data, generate suspicious activity and currency transaction reports from the transaction data, under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity such as fundamental economic principles or practices including mitigating risk because educating and generating reports regarding the transactions are activities that only further refine the abstract idea of determining financial regulatory compliance of transaction data.
In claims 22-25, and 28-30, the limitations of: including a library of local, state, and federal regulatory requirements applied to transactions by the rules engine, assign a confidence score to the business client transaction data, identify risks associated with the business client; weight the identified risks and assemble the weighted identified risks into an risk profile; and document mitigating controls factored against the weighted identified risks to determine a residual risk profile, wherein the risks associated with the business client comprise compliance with one or more of Bank Secrecy Act (BSA), Anti-Money Laundering (AML), and Office of Foreign Asset Control (OFAC) regulations, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as fundamental economic principles or practices including mitigating risk because these further define the compliance rules and 
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the financial regulatory compliance platform, an orientation component, an account activity component, a reporting platform component, a reporting and submission component, a banking regulations section, a confidence scoring section, and a prebuilt risk assessment template”.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1 and 19 only recite the additional elements of “a financial regulatory compliance platform comprising: an account activity component, a processor; a memory including computer program code; wherein executing the computer program code by the processor causes the financial regulatory compliance platform to utilize a rules engine to”.  Independent claims 10 and 26 don’t recite any additional elements and only recite the abstract idea itself.  A plain reading of Figures 1-2, and associated descriptions in the specification in at least: para. 0042 stating “financial regulatory 
Dependent claims 2-9, 11-18, 20-25, and 27-30, recite similar generic computer components as the independent claims, such as “the financial regulatory compliance platform, an orientation component, an account activity component, a reporting platform component, a reporting and submission component, a banking regulations section, a confidence scoring section, and a prebuilt risk assessment template”.  As stated previously, the additional elements of “an orientation component, an account activity component, a reporting platform component, a reporting and submission component, a banking regulations section, a confidence scoring section, and a prebuilt risk assessment template” are interpreted as part of the processor implementing program code.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the 

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 10, 19, and 26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of claims 1 and 19 comprising “a computer, a processor, a portfolio data structure in a memory coupled with the processor, a weighted directed graph data structure, a report, an apparatus comprising a portfolio database, a graphics processor, a suggestion report generator, and a non-transitory computer readable medium including instructions executed by a processor” to perform the steps of independent claim 1 for: identifying in a portfolio, data records indicative of obligations between a plurality of participants; generating a graph that comprises vertex data records representing the plurality of participants and edge data records representing the obligations between participants; analyzing the graph for at least one series of multiple vertex data records or multiple edge data records; identifying a proposed edge associated with a first vertex of the at least one series and a second vertex of the at least one series; and generating a report describing at least one transaction in response to the proposed edge associated with the first vertex of the series and the second vertex of the series for the for at least one of the plurality of participants, and based on similar reasoning and rationale for the steps of independent claim 19, amounts to no more than 
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recite providing a notification of non-compliance to the financial institution and providing a notification of compliance to a financial institution.  Therefore, independent claims 1, 10, 19, and 26 are not patent eligible.  
In addition, the dependent claims 2-9, 11-18, 20-25, and 27-30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the financial regulatory compliance platform, an orientation component, an account activity 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 7-14, 16-22, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0286965 to Erwin et al. (hereinafter referred to as Erwin).

In regards to claim 1, Erwin discloses a financial regulatory compliance platform (centralized system and method for tracking and securing the purchase and sale of marijuana and providing regular compliance reports to the federal government, para. 0004) comprising: a processor (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068); a memory including computer program code (memory associated with and in connection with the hardware processor stores software instructions, para. 0154); wherein executing the computer program code by the processor causes the financial regulatory compliance platform to (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036) utilize a rules engine (compliance reporting system 105 of system 100 includes database tables which hold the compliance rules used, para. 0072) to: verify transaction data from a business client against a set of compliance rules (compliance reporting system 105 is configured to ensure that all government regulations are adhered to by the vendors, cultivators, merchants, and customers using the 

In regards to claim 2, Erwin discloses the financial regulatory compliance platform of claim 1, and further discloses wherein the business client (merchant sells a controlled substance regulated by the government such as Marijuana to a customer, para. 0048) comprises a legal cannabis business (system 100 for tracking and securing the purchase and sale of controlled substances (e.g. marijuana), para. 0044).

In regards to claim 3, Erwin discloses the financial regulatory compliance platform of claim 1, and further discloses wherein the set of compliance rules comprise rules specific to legal cannabis transactions (compliance reporting system stores compliance rules for each individual dispensary and rules may include information regarding maximum dollar amount for transaction, maximum number of transactions per customer, quantity limit of controlled substance, or any other rules or regulations, para. 0009).

In regards to claim 4, Erwin discloses the financial regulatory compliance platform of claim 1, and further discloses wherein the set of compliance rules comprise purchase limits (compliance reporting system stores compliance rules for each individual dispensary and rules may include information regarding maximum dollar amount for transaction, maximum number of 

In regards to claim 5, Erwin discloses the financial regulatory compliance platform of claim 1, and further discloses wherein the set of compliance rules comprise currency deposit limits (system collects relevant MRB transactional information including deposits, withdrawals, and Automated Clearing House Activity to monitor when cash activity exceeds $10,000 in a 24 hour period and files the CTR information with FinCEN, paras. 0072-0074).

In regards to claim 7, Erwin discloses the financial regulatory compliance platform of claim 1, and discloses a platform further comprising an account activity component (this is interpreted pursuant to 35 USC 112(f) as a processor implementing program code) configured to securely transmit the transaction data from the business client to the financial regulatory compliance platform (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068).

In regards to claim 8, Erwin discloses the financial regulatory compliance platform of claim 1, and discloses a platform further comprising a reporting platform component (this is interpreted pursuant to 35 USC 112(f) as a 

In regards to claim 9, Erwin discloses the financial regulatory compliance platform of claim 1, and discloses a platform further comprising a reporting and submission component (this is interpreted pursuant to 35 USC 112(f) as a processor implementing program code) configured to generate suspicious activity and currency transaction reports from the transaction data (compliance reporting system 105 collects and links all related subject information concerning all users, institutional information, bank branch information, and MRB (Marijuana Related Business) information results in an automated batch filing of suspicious activity reports (SARS) and current transaction reports (CTRs) information to the FinCEN system, para. 0073).

In regards to claim 10, Erwin discloses a method of managing financial regulatory compliance (centralized system and method for tracking and securing the purchase and sale of marijuana and providing regular compliance reports to the federal government, para. 0004) for transaction data from a business client (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and 

In regards to claim 11, Erwin discloses the method of managing financial regulatory compliance of claim 10, and further discloses wherein the business client (merchant sells a controlled substance regulated by the government such as Marijuana to a customer, para. 0048) comprises a legal cannabis business (system 100 for tracking and securing the purchase and sale of controlled substances (e.g. marijuana), para. 0044).

In regards to claim 12, Erwin discloses the method of managing financial regulatory compliance of claim 10, and further discloses wherein the set of compliance rules comprise rules specific to legal cannabis transactions (compliance reporting system stores compliance rules for each individual dispensary and rules may include information regarding maximum dollar amount for transaction, maximum number of transactions per customer, 

In regards to claim 13, Erwin discloses the method of managing financial regulatory compliance of claim 10, and further discloses wherein the set of compliance rules comprise purchase limits (compliance reporting system stores compliance rules for each individual dispensary and rules may include information regarding maximum dollar amount for transaction, maximum number of transactions per customer, quantity limit of controlled substance, or any other rules or regulations, para. 0009).

In regards to claim 14, Erwin discloses the method of managing financial regulatory compliance of claim 10, and further discloses wherein the set of compliance rules comprise currency deposit limits (system collects relevant MRB transactional information including deposits, withdrawals, and Automated Clearing House Activity to monitor when cash activity exceeds $10,000 in a 24 hour period and files the CTR information with FinCEN, paras. 0072-0074).

In regards to claim 16, Erwin discloses the method of managing financial regulatory compliance of claim 10, and discloses a method further comprising providing an account activity component (this is interpreted pursuant to 35 USC 112(f) as a processor implementing program code) configured to 

In regards to claim 17, Erwin discloses the method of managing financial regulatory compliance of claim 10, further comprising providing a reporting platform component (this is interpreted pursuant to 35 USC 112(f) as a processor implementing program code) configured to generate financial regulatory compliance reports from the transaction data (The compliance reporting system 105 accesses the purchase records of the vendors for anti-money laundering reporting to the government and the investors of the system 100, para. 0068).

In regards to claim 18, Erwin discloses the method of managing financial regulatory compliance of claim 10, and discloses a method further comprising providing a reporting and submission component (this is interpreted pursuant to 35 USC 112(f) as a processor implementing program code) configured to generate suspicious activity and currency transaction reports from the transaction data (compliance reporting system 105 collects and links all related subject information concerning all users, institutional information, bank branch information, and MRB (Marijuana Related Business) information 

In regards to claim 19, Erwin discloses a financial regulatory compliance platform (centralized system and method for tracking and securing the purchase and sale of marijuana and providing regular compliance reports to the federal government, para. 0004) comprising: an account activity component (this is interpreted pursuant to 35 USC 112(f) as a processor implementing program code) configured to securely transmit transaction data from a business client to the financial regulatory compliance platform (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068); a processor (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068); a memory including computer program code (memory associated with and in connection with the hardware processor stores software instructions, para. 0154); wherein executing the computer program code by the processor causes the financial regulatory compliance platform to (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036) utilize a rules engine 

In regards to claim 20, Erwin discloses the financial regulatory compliance platform of claim 19, and further discloses wherein the business client 

In regards to claim 21, Erwin discloses the financial regulatory compliance platform of claim 19, and further discloses wherein the set of compliance rules comprise rules specific to legal cannabis transactions (compliance reporting system stores compliance rules for each individual dispensary and rules may include information regarding maximum dollar amount for transaction, maximum number of transactions per customer, quantity limit of controlled substance, or any other rules or regulations, para. 0009).

In regards to claim 22, Erwin discloses the financial regulatory compliance platform of claim 19, and discloses a platform comprising a banking regulations section (this is interpreted pursuant to 35 USC 112(f) as a processor implementing program code) (compliance reporting system 105 of system 100 includes database tables which hold the compliance rules used, para. 0072) including a library (system administrator sets up the compliance rules for each dispensary in the database 104 of the system 100, para. 0070, fig. 2) of local (compliance reporting system 105 is configured to ensure that all government regulations are adhered to by the vendors, cultivators, merchants, and customers using the system to purchase and sell a controlled 

In regards to claim 26, Erwin discloses a method of managing financial regulatory compliance (centralized system and method for tracking and securing the purchase and sale of marijuana and providing regular compliance reports to the federal government, para. 0004) of transaction data from a business client (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068), the method comprising: securely transmitting the transaction data from the business client to the financial regulatory compliance platform 

In regards to claim 27, Erwin discloses the method of managing financial regulatory compliance of claim 26, and further discloses wherein the business client (merchant sells a controlled substance regulated by the government such as Marijuana to a customer, para. 0048) comprises a legal cannabis 

In regards to claim 28, Erwin discloses the method of managing financial regulatory compliance of claim 26, and further discloses a method comprising establishing (compliance reporting system 105 of system 100 includes database tables which hold the compliance rules used, para. 0072)  a library (system administrator sets up the compliance rules for each dispensary in the database 104 of the system 100, para. 0070, fig. 2) of local (compliance reporting system 105 is configured to ensure that all government regulations are adhered to by the vendors, cultivators, merchants, and customers using the system to purchase and sell a controlled substance, para. 0069), state (system and method is used to make sure that the compliance standards and state laws are adhered by the cultivators, merchants, and customers using the system, para. 0041, fig. 2), and federal regulatory requirements (compliance reporting system 105 collects and links all related subject information concerning all users, institutional information, bank branch information, and MRB (Marijuana Related Business) information results in an automated batch filing of suspicious activity reports (SARS) and current transaction reports (CTRs) information to the FinCEN system, para. 0073) applied to transaction data by the rules engine (compliance reporting system stores compliance rules for each individual dispensary and rules may include information regarding maximum dollar amount for transaction, maximum .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin, in view of US 8,799,243 to Havlik (hereinafter referred to as Havlik).

In regards to claim 6, Erwin discloses the financial regulatory compliance platform of claim 1, and discloses a platform further comprising an orientation component (this is interpreted pursuant to 35 USC 112(f) as a processor implementing program code) for educating users (home screen of the system 100 includes tabs including an administration tab, compliance reporting tab, 
Havlik, in the related field of regulatory compliance, teaches educating users on industry specific financial regulatory compliance topics (the Regulatory continuing education module 814 of the compliance computer system 801 provides for a registration continuing education process, col. 22, lines 8-48).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the regulatory compliance system of Erwin with the ability to further educate user regarding financial regulatory compliance topics as taught by the system of Havlik.  The motivation for doing so would have been to track regulatory CE for employees, provide CE reminders, and registration follow up (Havlik, Table C).

In regards to claim 15, Erwin discloses the method of managing financial regulatory compliance of claim 10, further comprising providing an orientation component (this is interpreted pursuant to 35 USC 112(f) as a processor implementing program code) for educating users (home screen of the system 100 includes tabs including an administration tab, compliance reporting tab, help tab or the like, para. 0059), but fails to disclose educating users on industry specific financial regulatory compliance topics.
Havlik, in the related field of regulatory compliance, teaches educating users on industry specific financial regulatory compliance topics (the .

Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin, in view of US 8,438,089 to Wasserblat et al. (hereinafter referred to as Wasserblat).

In regards to claim 23, Erwin discloses the financial regulatory compliance platform of claim 19, but fails to disclose a platform comprising a confidence scoring section (this is interpreted pursuant to 35 USC 112(f) as a processor implementing program code) configured to assign a confidence score to the business client transaction data.
Wasserblat, in the related field of transaction verification systems, teaches a confidence scoring section (this is interpreted pursuant to 35 USC 112(f) as a processor implementing program code) (method of transaction verification shown in fig. 2 is carried out by the system shown in fig. 1, col. 8, 

In regards to claim 29, Erwin discloses the method of managing financial regulatory compliance of claim 26, but fails to disclose a method comprising assigning a confidence score to the transaction data.
Wasserblat, in the related field of transaction verification systems, teaches a method comprising assigning a confidence score to the transaction data (detection operation 210 extracts a set of interaction data from an interaction record and calculates an event confidence score indicating a probability that the extracted interaction data describes an actual transaction, col. 9, line 63 – col. 10, line 19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the regulatory compliance method of Erwin with the ability to assign a confidence .

Claims 24, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0286965 to Erwin et al. (hereinafter referred to as Erwin), in view of US 9,830,643 to Kassaei (hereinafter referred to as Kassaei).

In regards to claim 24, Erwin discloses the financial regulatory compliance platform of claim 19, but fails to disclose a platform comprising a prebuilt risk assessment template (this is interpreted pursuant to 35 USC 112(f) as a processor implementing program code) configured to: identify risks associated with the business client; weight the identified risks and assemble the weighted identified risks into an risk profile; and document mitigating controls factored against the weighted identified risks to determine a residual risk profile.
Kassaei, in the related filed of adaptive risk-based assessment of a user, teaches a platform comprising a prebuilt risk assessment template (this is interpreted pursuant to 35 USC 112(f) as a processor implementing program code) (risk verification platform having one or more processors to determine an initial level of risk and a verification of the level of risk associated with the user, col. 3, lines 10-17) configured to: identify risks 

In regards to claim 25, modified Erwin discloses the financial regulatory compliance platform of claim 23 (For purposes of examination, claim 25 will be examined as being dependent upon claim 24), and further discloses wherein the risks associated with the business client comprise compliance 

In regards to claim 30, Erwin discloses the method of managing financial regulatory compliance of claim 26, but fails to disclose a method comprising: identifying risks associated with the business client; weighting the identified risks and assembling the weighted identified risks into a risk profile; and documenting mitigating controls factored against the weighted identified risks to determine a residual risk profile.
Kassaei, in the related filed of adaptive risk-based assessment of a user, teaches a method comprising identifying risks associated with the business client (method 600 to perform an adaptive risk based verification of a user accessing an electronic marketplace, col. 11, lines 50-67, fig. 6); weighting the identified risks and assembling the weighted identified risks into an risk profile (weights are applied to each of the attributes and based upon the determination of combined risk, a risk mitigation process is determined for the user, col. 11, lines 50-67, fig. 6); and documenting mitigating controls factored against the weighted identified risks to determine a residual risk profile (at operation 611 it is determined whether the user has completed the risk mitigation processes and a further determination is made at operation .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thorne et al. (US 2017/0140388) teaches method and apparatus for managing jurisdictionally regulated cannabis.
Thompson (US 2005/0071185) teaches a regulatory compliance evaluation system and method.
Jackson et al. (US 2015/0219610) teaches evaluating cannabis for public safety, quality control, and quality assurance

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        6/9/2021